Sawyer, J.
This action was brought in the state court of Santa Barbara county, and removed by B. S. Ben as to himself, under the second clause of section 639 of the Revised Statutes, on the ground of citizenship, and that there was a controversy which could be wholly determined as to him, without the presence of other parties.
At the last term of the supreme court of the United States it was held, in Hyde v. Ruble, that “the second clause of section 639 of the Revised Statutes was repealed by the act of 1875.” Hyde v. Ruble, 104 U. S. 407.
The law under which the removal was had having been repealed long before the removal, it was not removable. The case must, therefore, be remanded to the state court for want of jurisdiction, and it is so ordered. _
As to repeal of first clause of section 639 of the Revised Statutes, see Slate v. Lewis, 14 Fed. Rep. 65; and as to repeal of third clause, Miller v. Chicago. B. & Q. R. Co., ante, 97.—[ED.